PER CURIAM.
The petition for writ of certiorari is granted and the order abating the cause of action is quashed. In short, there is not that commonality of parties and issues necessary in order to support the abatement of this medical malpractice action pending final appellate determination of a bad faith action against the insurance carrier of the negligent automobile driver who caused the initial injuries to appellant. See Novak v. Blum, 614 So.2d 36 (Fla. 2d DCA1993). Although the damage issues may overlap, they are not identical. Furthermore, even if the damages were identical, there is no bar to proceed against a concurrent or subsequent tort-feasor where the prior judgment remains uncollected. See Mitchell v. Edge, 598 So.2d 125 (Fla. 2d DCA1992).
GUNTHER, WARNER and POLEN, JJ., concur.